Citation Nr: 1609758	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  10-22 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.
 
2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

3.  Entitlement to service connection for eustachian tube dysfunction.


(The issues of entitlement to service connection for a back disability and multiple sclerosis are addressed in a separate decision).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran had active military service from January 1991 to January 2000.

These matters comes before the Board of Veterans' Appeals  (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The claims were remanded in August 2014 for further development.  On remand, the claims for service connection for a right and left ankle disabilities were granted, thus those claims are no longer before the Board.  The Veteran was also granted an increased 10 percent rating for his right knee disability.

The issue of entitlement to service connection for eustachian tube dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right knee disability has been manifested by full extension and flexion limited at most to 120 degrees, with arthritis.  There is no evidence of instability, subluxation, ankylosis, dislocated cartilage, or impairment of the tibia or fibula.

2.  Throughout the appeal period, the Veteran's left knee disability has been manifested by full extension and flexion limited at most to 110 degrees, with arthritis.  There is no evidence of instability, subluxation, ankylosis, dislocated cartilage, or impairment of the tibia or fibula.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5003, 5260, 5261 (2015).

2.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5003, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial evaluation following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment and personnel records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeals.  VA examinations in February 2009 and January 2015 were also obtained with respect to the Veteran's claims for increased ratings.  The examinations are thorough and clear, and the Board finds that they are adequate to adjudicate the Veteran's appeal at this time.  The examinations adhere to the previous remand, and thus there is substantial compliance.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45; Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604  (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

The Veteran's right and left knee disabilities have each been rated under DC 5003-5024, which pertains to arthritis and tenosynovitis.  Tenosynovitis is rated as arthritis.  Other applicable codes include DC 5257, which pertains to ligamental instability, DC 5620, which pertains to limitation of flexion of the leg, and DC 5261, which pertains to limitation of extension of the leg.  38 C.F.R. § 4.71a, DCs 5257, 5260, 5261. 

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Turning to the evidence of record, a February 2008 private treatment record reflects that the Veteran was experiencing pain in both knees with squatting, climbing stairs, and arising from a seated position.  There was peripatellar tenderness.  Ligament testing was negative.  There was no laxity of either knee.  X-ray showed patellofemoral spurring bilaterally.  

On February 2009 VA examination, the Veteran reported mild pain in the knees at all times.  The pain would increase from mild to moderately severe when walking up stairs.  He reported a few instances of instability of the knees.  On examination, there was no indication of painful motion, edema, instability, weakness, tenderness, redness, heat or abnormal movement of the knees.  There was crepitus at both knees.  The left knee had some grinding and small effusion.  Range of motion of the right knee was 0-140 degrees.  Range of motion of the left knee was 0-135 degrees.  Ligamental testing was normal.  X-ray showed left knee joint effusion, and degenerative changes in both knees.

On January 2015 VA examination, the Veteran reported experiencing knee pain throughout the day, with increased pain on movement occurring over a dozen times daily.  He would have pain on flares with walking 10 yards or more, standing for more than 10 minutes, and bending or squatting more than one time.  Range of motion testing of the left knee was from 0-110 degrees.  Range of motion testing of the right knee was from 0-120 degrees flexion.  There was interior tenderness of both knees.  There was no additional loss of motion on repetitive testing, however, there was pain, fatigue, weakness, and lack of endurance.  Muscle strength testing was 4/5 on both knees.  There was no joint instability on either side.  There was arthritis of both knees.  The impact of the Veteran's knee disability was moderate in degree on his activities of daily living.  He was independent in his activities of daily living and worked as a principal of a catholic school associated with the church at which he was a priest.

The Board has determined that the Veteran is not entitled to a rating in excess of 10 percent for either the right or left knees under either DC 5260 or 5261, based upon an analysis of the recorded ranges of motion.  Because he does not meet the criteria for a higher rating for flexion and extension, separate compensable ratings for limitation of flexion and extension are not warranted. 

Next, a higher or separate rating under DC 5257 is not warranted.  Physical examination of the left and right knees was negative for any objective indication of instability or subluxation of the joint.

Moreover, a higher rating is not warranted under DC 5003, as although two major joints are shown to have arthritis, the right and left knees, the VA examinations and medical records do not demonstrate occasional incapacitating exacerbations.  The Veteran must rest following a flare up of pain of the right or left knee, but the disabilities have not been shown to result in incapacitation.

The Veteran contends that his right and left knee disabilities flare up when completing certain activities, such as going up and down stairs and walking.   However, even when the Veteran does experience flare-ups of his right and left knee disabilities, the Board finds it unlikely, and there is no medical evidence which suggests that, on repetitive use, the affected joints would be so restricted by pain or other factors to be limited in flexion or extension such that an increased rating and/or a separate rating would be warranted at any time during the appeal period.  The Veteran has already been assigned a 10 percent rating based upon painful motion, but does not meet the scheduler criteria for that rating based upon range of motion testing.  Thus, even considering the effects of pain on use, the Board finds that the evidence is against a finding that any further limitation due to pain results in the right or left knee being limited to a sufficient extent to warrant a compensable rating or any separate rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds that referral for extraschedular consideration is not warranted.  The discussion above reflects that the Veteran's disability results in pain, fatigue, and lack of endurance on flare up, tenderness of the knee.  The rating schedule contemplates disabling conditions related to the knees including pain and tenderness that results in limitation of motion.  The Veteran's disability does not meet the higher ratings, and is in fact addressed by the current ratings in place.  There is no marked interference with employment.  Thus, further consideration of referral for an extraschedular consideration is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

A claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not reasonably raise a claim for TDIU. The Veteran is employed in a full-time position in his church and has not stated that his knee disabilities prevent such employment.  Therefore, a claim for a TDIU has not been raised by the record with regard to this appeal.


ORDER

A rating in excess of 10 percent for a right knee disability is denied.

A rating in excess of 10 percent for a left knee disability is denied.


REMAND

The Veteran contends that he suffers from eustachian tube dysfunction related to his service.  In January 2015, a VA examination and opinion was obtained as to the etiology of the Veteran's eustachian tube dysfunction.  However, the VA opinion did not comply with the August 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the examiner, in stating that there was no evidence that the Veteran incurred an ear condition or trauma to either tympanic membrane in service, did not discuss the service treatment records as identified in the Remand.  In summary, the Remand made note of the following service treatment records:  a November 1990 entrance examination showing a tympanostomy at age 7, a November 1991 record that the Veteran had a slight negative ear pressure noted with inability to restore pressure after repeated swallowing in one ear with the accompanying assessment of eustachian tube dysfunction, a November 1991 record that the Veteran had slight negative pressure noted with an inability to restore pressure to atmospheric pressure, a 1993 record the Veteran reported complaints of the right ear for two days and thought that his ear problems were related to his sinus problems, a March 1994 record noting a one year history of sinus congestion and a history of eustachian tube dysfunction, a June 1994 record that the Veteran had sinus congestion and right ear congestion with the impression of eustachian tube dysfunction, an August 1995 record showing complaints of a sore throat, congestion, and some pain around the ear, and a September 1995 report of medical examination for periodic purposes showing that the Veteran had a left tympanic membrane which was immobile.  When reviewing the above service records, it is unclear how the VA examiner determined that the Veteran did not incur an ear condition in service.  The Veteran contends that he suffers from pressure of the ears, and a March 2015 private treatment record shows an ongoing diagnosis of eustachian tube dysfunction causing ear pressure.  Thus, a new opinion is necessary in order to fairly adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination of his ears.  The claims folder and copies of all pertinent records should be made available to the examiner for review. A complete rationale should be provided with any opinion reached.

Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) the Veteran has a chronic disability of eustachian tube dysfunction, and if so, whether it is causally related to, or aggravated by, active service.

The clinician must consider the entire claims file and discuss the following records:  a) the November 1990 entrance examination showing a tympanostomy at age 7, b) a November 1991 record showing an assessment of eustachian tube dysfunction, c) a 1993 record showing complaints of right ear pain for two days, d) the March 1994 record noting a one year history of sinus congestion and a history of eustachian tube dysfunction, e) a June 1994 record that the Veteran had sinus congestion and right ear congestion with the impression of eustachian tube dysfunction f) an August 1995 record showing complaints of a sore throat, congestion, and some pain around the ear and g) a September 1995 report of medical examination for periodic purposes showing that the Veteran had a left tympanic membrane which was immobile.

2.  Thereafter, readjudicate the issue on appeal of with consideration of all additional evidence received since issuance of the most recent Supplemental Statement of the Case.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


